Citation Nr: 1342959	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  03-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to service connection for duodenal ulcer, post operative, including as secondary to service-connected disabilities.

3.  Entitlement to service connection for depression, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied entitlement to a TDIU.  The issues related to duodenal ulcer and depression arise from March 2007 and June 2013 rating decisions, respectively.

In October 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the Board's Central Office in Washington, D.C.  A transcript of this proceeding is of record.

The Board has remanded this issue several times, in January 2007, June 2009, and December 2011.  The most recent remand was in order to refer the Veteran's claim to the Director, Compensation and Pension Service for consideration for an award of a TDIU on an extraschedular basis.   Such extraschedular consideration has occurred and the claim is again before the Board for adjudication.

In February 2013 correspondence, the Veteran's attorney raised the issue of entitlement to service connection for headaches.  While raised by the record, this claim has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.

REMAND

The Board is indeed aware that the Veteran's TDIU claim is longstanding and has been remanded several times.  However, for the reasons noted below, the directives of the most recent remand have not been substantially complied with making additional remand necessary.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the RO did not ensure compliance with the Board's remand directives, additional remand is necessary and unavoidable.

The Veteran is in receipt of service-connected disability compensation of 30 percent for cervical disc disease, postoperative; 10 percent each for radiculopathy of the upper right and left extremities; and 10 percent for chondromalacia of the right knee with degenerative changes.  (The combined rating for all of the Veteran's pathology associated with the cervical spine including radiculopathy, arising from a common etiology, is 50 percent.)  Based on these service-connected disabilities, the Veteran does not meet the initial schedular criteria for a TDIU. He does not have either one disability rated 60 percent, or one disability rated 40 percent with sufficient additional disability to attain the 70 percent level.  That notwithstanding, the Veteran may still warrant entitlement to a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

At the time of the prior remand, the Board found that there are sufficient grounds to support an award of a TDIU on an extraschedular basis.  The Board reached this conclusion in light of the competent VA and private physicians' determinations of record, as well as with application of VA's doctrine that all reasonable doubt on a material issue must be resolved in the claimant's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The record reflects that the Veteran was last been employed, on a part-time basis, in October 2000 as a retail stocker for a grocery chain.  Prior to that he had a history of employment in the food service industry.  He listed as educational history having attained a college degree through a four-year undergraduate program. 

On VA examination in December 2000, the VA commented that the Veteran was unable to keep up with the bending involved in his former vocation as a cook, limiting his productivity; however, the Veteran was considered able to perform all activities of daily living.

The March 2001 letter from Dr. T.L.D., a private orthopedist, indicates that he had been treating the Veteran for a cervical spine condition.  According to the physician, the Veteran would not be able to return to his previous level of employment without restrictions.  It was noted that the Veteran could re-injure himself with repetitive motion or continued movements of reaching overhead, bending, lifting or twisting without restrictions. 

Subsequently, several VA examiners opined that the Veteran's employability was limited to non-physical labor, but suggested that sedentary employment was appropriate.  See March 2002, September 2007, March 2009 and February 2010 VA examiners' opinions.  

Notwithstanding the above findings that delineate a retained capacity for sedentary employment, a more pronounced depiction of the impact of service-connected disability is set forth in a series of records obtained from Dr. R.W., a private osteopath.  In September 2008, Dr. R.W. reported on the Veteran's physical limitations and also noted that the cognitive side effects of pain medicines which helped him to do marginal activities of daily living did not provide an ideal situation for even sedentary work with his neck issues, even most office work.  According to Dr. R.W., most office and desk stations were prohibitive with the Veteran's neck and spine issues due to fusion and limited range of motion.  In November 2008, Dr. R.W. opined that it was not feasible for the Veteran to go back to work.  Pain medicines temporized his symptoms at best, and he had to be careful how he used them because he was sensitive to medicines, and would become somewhat impaired and disoriented.  In June 2009, Dr. R.W. characterized the Veteran as incapacitated due to his physical issues to do any physical or sedentary work.  In December 2009, Dr. R.W. commented that the Veteran was considered to be in severe pain.  According to the treatment provider, with marginal activities, such as basic writing, the neck and arms would become painful.  The treatment provider also stated that he would not feel comfortable with the Veteran doing any kind of sedentary job with his cognitive functioning.  In July 2010 and again in January 2011, Dr. R.W. commented that the Veteran's cervical spine disease limited his ability to do any physical work, and even sedentary work.  Driving long distances was regarded as problematic, and desk work was also noted to be potentially problematic for people with cervical spine disease for sustained posturing.  Further, Dr. R.W. again stated that with the issue of pain medication, the Veteran was not able cognitively to be agile enough to multitask or do the demands of a sedentary job.  In summary, between 2008 and 2011, Dr. R.W. clearly and consistently opined that the Veteran was considered to have total disability for any physical or cognitive jobs due to the effects of his lumbar spine and cervical spine disease and effects of medications.  The Board again notes that the lumbar spine disability is not a service-connected condition. 

Based upon these findings, the Board reached the conclusion, particularly when viewed in light of VA's benefit-of-the-doubt doctrine, that the preliminary requirements for referral of this case for a TDIU on an extraschedular basis were met.  Thus, the Board referred this matter to VA Compensation and Pension Service to further review and ultimately issue a determination on the propriety of a TDIU on an extraschedular basis. 

In September 2012, the Director of Compensation Service (previously referred to as Compensation and Pension Service), issued a report discussing the Veteran's employability.  In this report, the Director discussed several VA examination reports, as well as one September 2008 statement from Dr. R.W. indicating that the Veteran was incapacitated due to neck and spine issues limiting range of motion.  The Director also referred to a June 2007 letter in the Veteran's VA Vocational Rehabilitation folder, which allegedly deemed the Veteran unfit for vocational rehabilitation services due to his lack of interest in pursuing services.  Finally, the Director referenced a Social Security decision that found unemployability due to issues such as "dementia secondary to gunshot wound to the head, borderline intellectual functioning, major depressive disorder, asthma," and "status post gunshot wound to the head, lower thoracic spine and bilateral arms."  The Director concluded that the medical evidence establishes that the Veteran is capable of sedentary employment, such that a TDIU on an extraschedular basis is not warranted.

This report is problematic for several reasons.  First, the Director made no mention of Dr. R.W.'s various reports suggesting that the Veteran is incapable of sedentary (desk) work, due to his impaired cognitive ability caused by his service-connected disabilities, including the medications taken for those disabilities and the inability to multitask due to those disabilities.  Thus, the opinion was not based upon a complete review of the record.  Further, the report is factually inaccurate.  The Board has reviewed the Veteran's claims files, including the Social Security decision, and finds no evidence that he has dementia or has ever had a gunshot wound to the head, or that he has borderline intellectual functioning.  Thus, a portion of the Director's report appears to be in error.  Finally, the Director's opinion is partially based review of the Veteran's VA Vocational Rehabilitation file.  The Board does not have this file available for review.

The Board recognizes that the Compensation Service has now considered the Veteran's TDIU claim on an extraschedular basis in the first instance.  However, the Board finds that the evidence of record is not sufficient for making a final determination in this matter.  For the reasons noted above, the Director's opinion is of little probative use in this analysis.  Moreover, the various VA examiners' opinions fail to consider the Veteran's cognitive functioning in their analysis of his ability to perform sedentary work.  Finally, Dr. R.W. did not have the benefit of the vocational rehabilitation file, or the Social Security records, which may have shed further light on the Veteran's cognitive abilities.  At no point during this longstanding appeal has a competent medical professional rendered an opinion based upon the complete record which addresses the Veteran's ability to maintain substantially gainful employment, in either a physical or sedentary occupation, considering both his physical limitations and his cognitive functioning.  Because such an opinion is imperative to a fair decision of the Veteran's claim, this matter must be remanded.  38 C.F.R. § 3.159(c)(4) (2013).

On remand, the RO must also associate the Veteran's VA Vocational Rehabilitation file with the Veteran's claims files, to include the June 2007 letter referenced by the Director in the September 2012 report.  38 C.F.R. § 3.159(c)(2) (2013).

Depression and Ulcer Claims

With regard to the Veteran's claims for service connection for both depression and duodenal ulcer, the Board notes that the Veteran has filed a timely notice of disagreement as to the denial of service connection for each.  In March 2007, a rating decision was issued denying service connection for duodenal ulcer, including as secondary to service connected disability.  The Veteran filed a notice of disagreement in May 2007.  More recently, in June 2013, a rating decision was issued denying the claim of service connection for depression, not otherwise specified, also claimed as mood disorder.  A notice of disagreement related to that claim was received by the Veteran's appointed attorney representative in June 2013.  The RO has not issued a statement of the case as to either issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to service connection for depression, claimed as mood disorder, and of entitlement to service connection for duodenal ulcer.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on these issues to secure appellate review by this Board.

Accordingly, the case is REMANDED for the following action:

1.  Obtain for inclusion in the claims files the Veteran's vocational rehabilitation file.

2.  Once the record is complete to the extent possible, the RO should afford the Veteran an appropriate VA examination or examinations to determine the impact his service-connected disabilities have on his employability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  The examiner must discuss employability in both physical and sedentary employment and must consider the impact the Veteran's service-connected disabilities have on his cognitive abilities.  The various statements of Dr. R.W., which suggest that the Veteran's cognitive abilities are impaired such that sedentary employment is not an option, must be addressed in the report.  The rationale for all opinions expressed must be provided.

3.  The RO must issue a statement of the case to the Veteran addressing the issues of entitlement to service connection for depression, claimed as mood disorder, and of entitlement to service connection for duodenal ulcer.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2013).

4.  Review the claims files to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for entitlement to a TDIU on an extraschedular basis.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

